         Case 2:08-cr-00186-JD Document 466 Filed 03/17/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES                                            CRIMINAL ACTION

               v.

 JAMILLE BARKSDALE                                        NO. 08-186-03

                                         ORDER

       AND NOW, this 16th day of March, 2021, upon consideration of pro se defendant

Jamille Barksdale’s Motion for Compassionate Release (Document No. 457, filed December 21,

2020) and the Government’s Response in Opposition to Defendant’s Motion to Reduce Sentence

(Document No. 461, filed January 26, 2021), for the reasons stated in the accompanying

Memorandum dated March 16, 2021, IT IS ORDERED that pro se defendant’s Motion for

Compassionate Release is DENIED.

                                                   BY THE COURT:

                                                   /s/ Hon. Jan E. DuBois

                                                      DuBOIS, JAN E., J.
